1                                                                                                                               F O R     P U B L I C A T I O N
 2
 3
 4
                                                   I N     T H E     S U P R E M E           C O U R T         O F     T E N N E S S E E       FILED
 5                                                                                 A T      J A C K S O N
                                                                                                                                               December 1, 1997
 6
 7
                                                                                                                                               Cecil Crowson, Jr.
 8                                                                                                                                             Appellate C ourt Clerk
 9   S T A T E       O F     T E N N E S S E E                                                   (
10                                                                                               (
11                 A p p e l l e e ,                                                             (       S h e l b y         C o u n t y
12                                                                                               (
13                                                                                               (       H o n . A r t h u r             T .     B e n n e t t ,
14   v .                                                                                         (       J u d g e
15                                                                                               (
16                                                                                               (       S .     C t .       N o .     0 2 S 0 1 - 9 6 0 3 - C R - 0 0 0 3 2
17   A N D R E       S .     B L A N D ,                                                         (
18                                                                                               (
19                 A p p e l l a n t .                                                           (
20
21
22
23
24                                                 C O N C U R R I N G         A N D         D I S S E N T I N G             O P I N I O N

25

26                             T h e       i s s u e s       b e f o r e       t h e         C o u r t         a r e       s u f f i c i e n c y         o f     t h e

27   e v i d e n c e         a n d       c o m p a r a t i v e           p r o p o r t i o n a l i t y                 o f     t h e     s e n t e n c e         o f       d e a t h .

28   I     a g r e e       w i t h       t h e     m a j o r i t y         t h a t         t h e       e v i d e n c e         i s     s u f f i c i e n t           t o

29   s u p p o r t         t h e     j u r y ’ s         f i n d i n g       o f         p r e m e d i t a t i o n ,             t h a t       t h e     e v i d e n c e         i s

30   s u f f i c i e n t           t o     s u p p o r t         t h e     j u r y ’ s           f i n d i n g         o f     t o r t u r e       ( i . e .         t h e

31   “ i n f l i c t i o n           o f     s e v e r e         p h y s i c a l           o r       m e n t a l       p a i n       u p o n     t h e     v i c t i m         w h i l e

32   h e     o r     s h e     r e m a i n s         c o n s c i o u s ” ) ,               a n d       t h a t       t h e     a g g r a v a t i n g

33   c i r c u m s t a n c e             o u t w e i g h s         t h e     m i t i g a t i n g               c i r c u m s t a n c e s .               H o w e v e r ,         I

34   w o u l d       f i n d       t h a t       t h e     s e n t e n c e          o f      d e a t h         i s     d i s p r o p o r t i o n a t e .

35

36                             A s       s t a t e d       b y     t h e     m a j o r i t y ,             t h e       U n i t e d       S t a t e s       S u p r e m e

37   C o u r t       h e l d       i n     P u l l y       v .     H a r r i s ,           4 6 5       U . S .       3 7 ,     1 0 4     S .     C t .     8 7 1       ( 1 9 8 4 ) ,

38   t h a t       c o m p a r a t i v e           p r o p o r t i o n a l i t y                 r e v i e w         i s     n o t     r e q u i r e d         b y     t h e

39   E i g h t h       A m e n d m e n t           i n     e v e r y       c a p i t a l             c a s e .         M a j o r i t y         O p i n i o n         a t     _ _ _ _ _
 1   [ s l i p     o p .     a t     p .       1 9 ] .         T h a t ,       h o w e v e r ,           d o e s       n o t       d i s p o s e             o f     t h e

 2   c o n s t i t u t i o n a l           i s s u e s .             T h e     E i g h t h         A m e n d m e n t             r e q u i r e s             a     “ m e a n i n g f u l

 3   b a s i s     f o r     d i s t i n g u i s h i n g               t h e     f e w       c a s e s         i n     w h i c h         [ t h e           d e a t h     p e n a l t y ]

 4   i s     i m p o s e d     f r o m         t h e     m a n y       c a s e s       i n       w h i c h       i t       i s     n o t . ”               S e e     F u r m a n     v .

 5   G e o r g i a ,       4 0 8     U . S .         2 3 8 ,     3 1 3 ,       9 2     S .       C t .       2 7 2 6 ,       2 7 6 4         ( 1 9 7 2 )           ( W h i t e ,     J . ,

 6   c o n c u r r i n g ) .             I n     T e n n e s s e e ,           a n     e s s e n t i a l             a s p e c t         o f       t h a t         “ m e a n i n g f u l

 7   b a s i s ”     r e q u i r e d           b y     t h e     U n i t e d         S t a t e s         C o n s t i t u t i o n               i s         t h e

 8   p r o p o r t i o n a l i t y             r e v i e w       m a n d a t e d           b y     T e n n .         C o d e       A n n .         §       3 9 - 1 3 -

 9   2 0 6 ( c ) ( 1 ) ( D ) .             U n d e r         T e n n e s s e e         l a w ,         “ p r o s e c u t o r s               m a y         i n d i c t       a n d

10   j u r i e s     m a y     c o n v i c t           o n     p r o o f       o f     r e c k l e s s           i n d i f f e r e n c e ,                   l e a v i n g       t h e

11   c o n s t i t u t i o n a l           r e q u i r e m e n t             f o r     n a r r o w i n g             t o     a p p e l l a t e               r e v i e w . ”

12   S t a t e     v .     M i d d l e b r o o k s ,             8 4 0       S . W . 2 d         3 1 7 ,       3 5 4       ( T e n n .         1 9 9 2 )           ( R e i d ,

13   C . J . ,     a n d     D a u g h t r e y ,             J . ,     c o n c u r r i n g             i n     p a r t       a n d       d i s s e n t i n g             i n

14   p a r t ) .         “ [ C ] a s e         s p e c i f i c         p r o p o r t i o n a l i t y                 r e v i e w         .     .       .     e n s u r e s       t h a t

15   t h e     d i c t a t e s       o f       t h e     E i g h t h         a n d     F o u r t e e n t h             A m e n d m e n t s                 a n d     t h e i r

16   s t a t e     c o u n t e r p a r t s ,             A r t i c l e         I ,     § §       1 6     a n d       1 8 ,       a r e       m e t         i n     c a p i t a l

17   f e l o n y     m u r d e r s . ”               I d .     a t     3 5 0     ( D r o w o t a ,             J . ,       c o n c u r r i n g               a n d

18   d i s s e n t i n g ) .             “ [ T ] h i s         C o u r t ,       a b l e         t o     c o n s i d e r           n o t       j u s t           i n d i v i d u a l

19   c a s e s     b u t     t h e       s p e c t r u m         o f     s e n t e n c e s             i n     c a s e s         s t a t e w i d e ,               i s   c h a r g e d

20   w i t h     g u a r d i n g         a g a i n s t         a r b i t r a r y ,           c a p r i c i o u s ,               a n d       f r e a k i s h

21   i m p o s i t i o n       o f       c a p i t a l         p u n i s h m e n t . ”                 S t a t e       v .       H a r r i s ,             8 3 9     S . W . 2 d     5 4 ,

22   8 4     ( T e n n .     1 9 9 2 )         ( R e i d ,       C . J . ,       a n d       D a u g h t r e y ,             J . ,       d i s s e n t i n g ) .

23

24                           I n     a d d i t i o n           t o     t h e     r e q u i r e m e n t s               o f       t h e       E i g h t h           A m e n d m e n t

25   a n d     A r t i c l e       I ,     S e c t i o n         1 6     ,     c o n s t i t u t i o n a l                 d u e     p r o c e s s               r e q u i r e s     a

26   r a t i o n a l       a n d     c o n s i s t e n t             i m p o s i t i o n           o f       t h e     d e a t h         s e n t e n c e .               S e e ,

27   e . g . ,     H a r r i s       v .       B l o d g e t t ,         8 5 3       F .     S u p p .         1 2 3 9 ,         1 2 9 1       ( 1 9 9 4 ) .             W h e r e




                                                                                           - 2 -
 1   t h e         S t a t e            p r o v i d e s                             f o r          a        s y s t e m                      o f       a p p e l l a t e                                    r e v i e w ,                      t h a t           p r o c e d u r e

2    m u s t          c o n f o r m                      w i t h                b a s i c               r e q u i r e m e n t s                                    o f          d u e               p r o c e s s .                               S e e          H e r r e r a

3    v .        C o l l i n s ,                     5 0 6               U . S .            3 9 0 ,               4 0 8 ,               1 1 3           S .               C t .              8 5 3 ,                       8 6 4         ( 1 9 9 3 ) .

4

5                                       C o n s e q u e n t l y ,                                       o n l y             a n              e f f e c t i v e                              p r o c e d u r e                             f o r          p e r f o r m i n g

6    a       c o m p a r a t i v e                          p r o p o r t i o n a l i t y                                            r e v i e w                   w i l l                  s a t i s f y                         t h e           s t a t u t e                a s

7    w e l l          a s        t h e              s t a t e                   a n d           f e d e r a l                        c o n s t i t u t i o n s .

8

9                                        A s             n o t e d                  b y         t h e            m a j o r i t y ,                           b e g i n n i n g                                    w i t h               S t a t e              v .

10   H a r r i s ,               8 3 9              S . W . 2 d                     5 4 ,          8 4           ( T e n n .                   1 9 9 2 )                     ( C . J .                      R e i d ,                   d i s s e n t i n g ) ,                          a n d

11   c o n t i n u i n g                      o v e r                   t h e         i n t e r v e n i n g                                  f i v e               y e a r s ,                      I             h a v e               c r i t i c i z e d                    t h e

12   C o u r t             f o r        f a i l i n g                           " t o           a r t i c u l a t e                            a n d               a p p l y                   a            s t a n d a r d                       f o r

13   c o m p a r a t i v e                          p r o p o r t i o n a l i t y                                        r e v i e w                   o f               t h e              d e a t h                       s e n t e n c e .                    .      .      . "

14   I n        H a r r i s ,                 I          u r g e d                  t h e          C o u r t                t o              " d e v e l o p                         a n d                  a p p l y                   o b j e c t i v e

15   c r i t e r i a                 a n d               p r o c e d u r e s                            f o r            c o m p a r i n g                               a l l              f i r s t                       d e g r e e               m u r d e r              c a s e s

16   a n d         i n       e a c h                c a p i t a l                     c a s e               e x p r e s s l y                          a n a l y z e                           t h o s e                       f e a t u r e s                   s h o w i n g

17   i t        t o        b e       s i m i l a r                        t o         o r          d i f f e r e n t                           f r o m                   o t h e r                  f i r s t                     d e g r e e                  m u r d e r s . "

18   I d .         a t       8 5 .                  T h e               p r o p o r t i o n a l i t y                                        r e v i e w                     p r o c e d u r e                                 o u t l i n e d                   b y        t h e

19   m a j o r i t y                 i n            t h i s               c a s e               a n s w e r s                        m a n y           o f               t h e              p r o b l e m s                             r a i s e d              i n        t h e s e

20   p r i o r             d e c i s i o n s .                                  T h e           m a j o r i t y                        s e t s               a           c o u r s e                        w h i c h                   c o u l d              d e v e l o p

21   i n t o          a      p r o c e d u r e                            w h i c h                c o m p l i e s                           w i t h               t h e              s t a t u t e                            a n d           t h e
                                                             1
22   c o n s t i t u t i o n s .


                      1
                       N    o t w    i t h        s t    a n     d i    n g       t h e         m a     j o     r i t    y ’     s       s   o m    e w h        a t         s h    r i     l l           a n     d          s e l f    - c    o n    s c i    o u s
     r   e   s p o n s e       t o      t h        e      d i     s s    e n    t    i n         t h     i s       a n    d          p r i    o r      c a        s e    s    ,      m a     j o        r  i t        y       o p i n    i o    n ,      p .      2 8   -   3 0 ,
     t   h   e d i s s       e n t    s i          n      t h     e      p r    e  s e n    t       c    a s     e p      r o        m p t    e d      a          r e    v    i s    i o     n          o  f          t    h e m a       j o    r i    t y      o p i   n   i o n
     a   n   d e x p a       n s i    o n          o f       t    h e       p   r  o p o    r    t i     o n     a l i    t y          a n    a l    y s i        s      t    o      2 5        p       a  g e        s    .      T h    e      p r    o c e    d u r   e     f o    r
     a   c   c o m p l i     s h i    n g          t h    e       p r    o p    o  r t i    o    n a     l i     t y      r e        v i e    w      a r t        i c    u    l a    t e     d          i  n          t    h i s d       e c    i s    i o n      f o   r     t h    e
     f   i   r s t t i       m e      i s          n o    t       d i    s c    e  r n i    b    l e        i    n t      h e          c o    n c    l u s        o r    y    ,      p r     e f        u  n c        t    o r y s       t a    t e    m e n    t s     m   a d e
     i   n     t h e p       r i o    r c          a s    e s     .         S   i  n c e         t h     e       C o u    r t          h a    s      n o t           f   o    u n    d       a n        y     o       f       t h e      1 1    6      s e n    t e n   c   e s      o f
     d   e   a t h d i       s p r    o p o        r t    i o     n a    t e       u n d    e    r       t h     e s      t a        t u t    e ,      w h        e t    h    e r       t    h e           p r        o    c e d u r     e      a n    n o u    n c e   d     w i    l l
     p   r   o d u c e       m o r    e t          h a    n       t h    e      r o u t     i    n e        a    f f i    r m        a t i    o n      o f           j   u    r y       v    e r        d i c         t    s a c c       o m    p a    n i e    d b     y
     p   r   a i s e o       f t      h e          p r    o c     e d    u r    e r e       m    a i     n s       t o       b       e s      e e    n .




                                                                                                                                             - 3 -
 1                                               A f t e r                   d i s c u s s i n g                                    t h e            “ t w o                b a s i c                   a p p r o a c h e s                              t o           s t a t u t o r y

 2   c o m p a r a t i v e                               p r o p o r t i o n a l i t y                                                r e v i e w , ”                          t h e             m a j o r i t y                              r e j e c t s                    t h e

 3   “ f r e q u e n c y                          m e t h o d ”                            a s                 b e i n g              “ u n w o r k a b l e ”                                    a n d               a d o p t s                      t h e           “ p r e c e d e n t -

 4   s e e k i n g                  m e t h o d , ”                                a s        a                r e l i a b l e                      m e a n s                  “ t o             i d e n t i f y                              a n d          i n v a l i d a t e ”
                                                                                                                                                                        2
 5   d i s p r o p o r t i o n a t e                                               s e n t e n c e s                               o f         d e a t h .                            M a j o r i t y                             O p i n i o n                      a t            _ _ _ _ _

 6   [ s l i p              o p .            a t            p p .                  2 0 - 2 2 ] .                                T h e          m a j o r i t y                         s t a t e s                        t h a t                  t h i s            m e t h o d                  w i l l

 7   a c c o m p l i s h                          t h e              p u r p o s e                               o f            c o m p a r a t i v e                               p r o p o r t i o n a l i t y                                            -        “ i n s u r e [ ]

 8   r a t i o n a l i t y                               a n d               c o n s i s t e n c y                                    i n           t h e           i m p o s i t i o n                                   o f               t h e       d e a t h

 9   p e n a l t y . ”                            M a j o r i t y                             o p i n i o n                           a t           _ _ _ _ _                  [ s l i p                   o p .                 a t          p .       2 2 ] .

10

11                                             T h e             c a s e s                       t o                 b e        c o m p a r e d                     i n             d e t e r m i n i n g                                     r a t i o n a l i t y                              a n d

12   c o n s i s t e n c y                               i n         t h e                 s e n t e n c e                            o f           e a c h             c a s e                  u n d e r                       r e v i e w ,                   a s           a n n o u n c e d

13   b y          t h e        m a j o r i t y ,                                   w i l l                     b e         “ c a s e s                     i n      w h i c h                    a         c a p i t a l                           s e n t e n c i n g

14   h e a r i n g                  w a s                a c t u a l l y                            c o n d u c t e d                               t o           d e t e r m i n e                             w h e t h e r                        t h e            s e n t e n c e

15   s h o u l d               b e           l i f e                 i m p r i s o n m e n t ,                                             l i f e                i m p r i s o n m e n t                                        w i t h o u t                   t h e

16   p o s s i b i l i t y                               o f         p a r o l e ,                               o r            d e a t h                  b y      e l e c t r o c u t i o n ,                                               r e g a r d l e s s                          o f       t h e

17   s e n t e n c e                     a c t u a l l y                              i m p o s e d . ”                                    M a j o r i t y                          o p i n i o n                         a t               _ _ _ _ _            [ s l i p                 o p .         a t

18   p .          2 4 ] .                I t             s h o u l d                       b e                 n o t e d              t h a t                   t h i s             c a t e g o r y                              o f          “ s i m i l a r                       c a s e s ”

19   i s          d i f f e r e n t                         a n d                  s m a l l e r                           t h a n             t h e              “ u n i v e r s e ”                                o f           a l l             c a s e s                 i n         w h i c h

20   t h e          a c c u s e d                        h a s               b e e n                c o n v i c t e d                               o f           f i r s t                 d e g r e e                          m u r d e r ,                   a s


                       2
                           T h e         f r     e q     u e     n c     y         m e     t h o       d         a s           t h e       s o     l e        m e a    n s          o f         d e     t e     r m      i n     i n    g         p r o p    o r     t i     o n    a l i t y ,
     h   a   s     n o t      b e    e    n       a d     o p     t e        d      i n       a n          y      j u      r    i s d i     c t     i o     n  , t      h o     u    g h         M i     s s     o u      r i     ,         N e    w J e      r s     e y     ,
     P   e   n   n s y l    v a n    i    a ,        a    n d        V       i r    g i     n i a            h    a v      e      u t i     l i     z e     d    s y    s t     e    m a    t    i c        m    e t      h o     d s         o    f r e      c o     r d     i n    g
     c   e   r   t a i n      f a    c    t o     r s        f    o r          c    o m     p a r          i s    o n      .         T h    e s     e       m  e t h    o d     s       o   f       s    t a     t i      s t     i c       a l      c o m    p a     r i     s o    n s     a r e
     u   s   e   d b y        t h    o    s e        c    o u     r t        s      i n       c o          n j    u n      c    t i o n        w    i t     h    t h    e       c    o u    r    t ’     s       g e      n e     r a       l      c o m p    a r     i s     o n      o   f t h e
     c   r   i   m e a      n d      t    h e        d    e f     e n        d a    n t       t o            o    t h      e    r c a       s e     s       u  n d e    r       t    h e         p r     e c     e d      e n     t -       s e    e k i n    g       a p     p r    o a   c h .
     S   e   e     e . g    . S      t    a t     e       v .        D       i F    r i     s c o          ,      6 6      2      A . 2     d       4 4     2    ( N    . J     .       1   9    9 5     ) .              T h     e         m a    j o r i    t y        i    n s    i s   t s
     t   h   a   t t h      e C      o    u r     t       h a     s          u s    e d       t h          e      “ p      r    e c e d     e n     t       s  e e k    i n     g       m   e    t h     o d     ”        s i     n c       e      t h e      e n     a c     t m    e n   t o f
     T   e   n   n . C      o d e         A n     n .        §       3       9 -    2 4     0 6            i n       1     9    7 7 .          H    o w     e  v e r    ,       t    h e         n a     m e         o    f       t h       e      m e t h    o d        g    i v    e s
     l   i   t   t l e      i n s    i    g h     t       i n     t o          t    h e       e f          f e    c t      i    v e n e     s s        o    f    t h    e       p    r o    c    e d     u r     e        a c     t u       a l    l y f      o l     l o     w e    d .
     S   o   m   e s t      a t e    s       w    h i     c h        e       m p    l o     y t            h e       p     r    e c e d     e n     t -     s  e e k    i n     g       m   e    t h     o d       p      e r     f o       r m      e f f    e c     t i     v e
     r   e   v   i e w s    , s      e    e       e .     g .     ,          L a    w r     i e            v .       S     t    a t e ,        6    4 3        A . 2    d       1    3 3    6       (    D e     l .         1    9 9       4 )    ; S t      a t     e       v .
     P   i   r   t l e ,      9 0    4       P    . 2     d       2 4        5      ( W     a s h          .      1 9      9    5 ) ,       w h     i l     e o t       h e     r    s      a    r e        l    i k      e       T e       n n    e s s e    e ,
     p   e   r   f u n c    t o r    y       a    t       b e     s t        .         S    e e ,            e    . g      .    , G u       t h     r i     e v .          S    t    a t    e    ,       6 8     9        S o     .         2 d      9 4 8       (    A l a .          C r i m .
     A   p   p   . 1 9      9 6 )    ;       S    t a     t e        v       .      M o     o r e          ,      5 5      3      N . W     . 2     d       1 2 0       ( N     e    b .         1 9     9 6     ) .




                                                                                                                                                           - 4 -
 1   c o n t e m p l a t e d               b y       R u l e         1 2 .         S e e       T e n n .             S u p .         C t .         R .     1 2 .           I       s h a r e         t h e

 2   c o n c e r n s         e x p r e s s e d               b y       J u s t i c e           B i r c h             i n     h i s         s e p a r a t e               d i s s e n t           o n       t h i s

 3   p o i n t .

 4
                                                                                                                                                   3
 5                                 T h e         C o u r t         t h e n ,       f o r           t h e       f i r s t           t i m e ,             e n u m e r a t e s               f a c t o r s

 6   d e t e r m i n e d             t o       b e     “ r e l e v a n t             t o       i d e n t i f y i n g                   s i m i l a r               c a s e s         [ f o r ]

 7   c o n d u c t i n g             p r o p o r t i o n a l i t y                   r e v i e w . ”                     M a j o r i t y               O p i n i o n           a t     _ _ _ _ _

 8   [ s l i p       o p .     a t         p .       2 5 ] .           T h e       C o u r t           s t a t e s           t h a t         t h e         e n u m e r a t i o n                 i s       n o t

 9   e x h a u s t i v e             a n d        i n v i t e s ,            e v e n         r e q u i r e s ,               t h a t         c o u n s e l               f o r       t h e       p a r t i e s

10   i d e n t i f y         o t h e r            f a c t o r s          a n d       c a s e s             d e e m e d            r e l e v a n t            t o         t h e

11   p r o p o r t i o n a l i t y                   i n q u i r y .               M a j o r i t y                 o p i n i o n           a t         _ _ _ _ _         [ s l i p         o p .       a t         p .

12   2 6 ] .         T h i s         p r o v i d e s            c o u n s e l            a     f r a m e w o r k                  w i t h i n            w h i c h         t o       a d d r e s s

13   p r o p o r t i o n a l i t y .

14

15                                 T h e       C o u r t         t h u s         h a s       t a k e n             a n     i m p o r t a n t               f i r s t             s t e p       i n

16   a r t i c u l a t i n g               a      s t r u c t u r e d              r e v i e w             p r o c e s s             f o r        d e t e r m i n i n g                i f       a

17   s e n t e n c e         o f       d e a t h         i s        d i s p r o p o r t i o n a t e                        t o       t h e        p e n a l t y            i m p o s e d             i n

18   s i m i l a r       c a s e s .

19

20                                 H o w e v e r ,             t h e r e         a p p e a r s               t o     b e         s o m e         l a c k         o f     c o n s i s t e n c y                   i n

21   t h e     s t a n d a r d             f o r       d e t e r m i n i n g                 i f       a       s e n t e n c e             o f         d e a t h         i s

22   d i s p r o p o r t i o n a t e .                       T h e       C o u r t           a c k n o w l e d g e s                   t h a t           t h i s         c a s e       i s       n o t           a s

23   “ a t r o c i o u s ”             a s        s o m e       c a s e s          i n       w h i c h             t h e     s e n t e n c e               o f         d e a t h       h a s         b e e n

24   i m p o s e d ,         a n d         a l s o       t h a t         t h e       c a s e           i s         n o t     a s       “ a t r o c i o u s ”                   a s     s o m e         c a s e s

25   i n     w h i c h       t h e         s e n t e n c e             o f     l i f e         i m p r i s o n m e n t                     w a s         i m p o s e d ,             b u t       f i n d s


                 3
                  T h i s i s t h e 1 1 6 t h c a p i t a l c a s e g o v e r n e d b y a s t a t u t e ( T e n n . C o d e A n n .                                                                          §
     3 9 - 2 4 0 6 ( 1 9 7 7 ) ( c u r r e n t l y c o d i f i e d a t T e n n . C o d e A n n . § 3 9 - l 3 - 2 0 6 ( c ) ( 1 ) ( D )
     ( S u p p . 1 9 9 6 ) ) r e q u i r i n g c o m p a r a t i v e p r o p o r t i o n a l i t y r e v i e w .




                                                                                                       - 5 -
 1   t h e s e     c o n c l u s i o n s             t o     b e       o f     n o      s i g n i f i c a n c e                 i n       d e t e r m i n i n g             i f         t h e

 2   s e n t e n c e       i s       d i s p r o p o r t i o n a t e .                      M a j o r i t y           o p i n i o n           a t       _ _ _ _ _       [ s l i p               o p .

 3   a t     p .   2 9 ] .           T h e     m a j o r i t y           s t a t e s :              “ E v e n         i f       a     d e f e n d a n t           r e c e i v e s                 a

 4   d e a t h     s e n t e n c e           w h e n       t h e       c i r c u m s t a n c e s                o f     t h e         o f f e n s e          a r e      s i m i l a r                 t o

 5   t h o s e     o f     a n       o f f e n s e         f o r       w h i c h        a     d e f e n d a n t              h a s        r e c e i v e d         a     l i f e

 6   s e n t e n c e ,         t h e     d e a t h         s e n t e n c e           i s      n o t       d i s p r o p o r t i o n a t e                    w h e r e        t h e

 7   C o u r t     c a n       d i s c e r n         s o m e       b a s i s         f o r      t h e       l e s s e r             s e n t e n c e . ”               M a j o r i t y

 8   o p i n i o n       a t      _ _ _ _ _      [ s l i p         o p .       a t      p p .       2 2 - 2 3 ] .               T h e       m a j o r i t y           s t a t e s

 9   a g a i n :         “ u n l e s s ,         t h e       c a s e         t a k e n        a s     a     w h o l e           i s       p l a i n l y        l a c k i n g              i n

10   c i r c u m s t a n c e s           c o n s i s t e n t             w i t h        t h o s e         i n     s i m i l a r             c a s e s        w h e r e        t h e

11   d e a t h     p e n a l t y         h a s       b e e n       i m p o s e d            [ t h e       s e n t e n c e             i s     n o t

12   d i s p r o p o r t i o n a t e ] . ”                   M a j o r i t y            o p i n i o n           a t     _ _ _ _ _           [ s l i p        o p .      a t         p .         2 8 ] .

13   T h e     s t a n d a r d         b a s e d       o n     t h e s e           s t a t e m e n t s            s e e m s           t o     b e       t h a t       t h e

14   s e n t e n c e       o f      d e a t h        i s     d i s p r o p o r t i o n a t e                    i f     t h e         d e t e r m i n a t i v e               f a c t o r s

15   a r e     n o t     “ c o n s i s t e n t ”             w i t h         t h o s e        i n     c a s e s         i n         w h i c h        d e a t h        h a s         b e e n

16   i m p o s e d .           B u t     t h e       m a j o r i t y           a l s o        s t a t e s :             “ M o r e o v e r ,                w h e r e        t h e r e             i s

17   n o     d i s c e r n i b l e           b a s i s       f o r       t h e       d i f f e r e n c e              i n       s e n t e n c i n g ,             t h e       d e a t h

18   s e n t e n c e       i s      n o t      n e c e s s a r i l y               d i s p r o p o r t i o n a t e . ”                        M a j o r i t y           o p i n i o n                 a t

19   _ _ _ _ _     [ s l i p        o p .      a t     p .     2 3 ] .             B a s e d        o n     i t s       a n a l y s i s              o f     c a s e s        i n         w h i c h

20   t h e     s e n t e n c e         o f     d e a t h       h a s         b e e n        i m p o s e d         a n d         t h o s e         i n      w h i c h        i t         w a s

21   n o t     i m p o s e d ,         i t     a p p e a r s           t h e       m a j o r i t y          i s       r e q u i r i n g              “ m a n y

22   s i m i l a r i t i e s ”           w i t h       c a s e s         i n       w h i c h        d e a t h         w a s         t h e     s e n t e n c e .               M a j o r i t y

23   o p i n i o n       a t      _ _ _ _ _      [ s l i p         o p .       a t      p .     3 8 ] .

24

25                               A p p l i c a t i o n           o f       t h e       i d e n t i f y i n g                f a c t o r s           a n n o u n c e d             b y         t h e

26   C o u r t     t o     t h e       c i r c u m s t a n c e s               o f      t h e       c r i m e         a n d         t o     t h e       c h a r a c t e r               o f       t h e

27   d e f e n d a n t         d o e s       n o t     s h o w         t h i s       t o      b e     o n e       o f        t h e        f e w      c a s e s        i n     w h i c h




                                                                                              - 6 -
                                                                                                                                                                                                     4
 1   t h e           s e n t e n c e                            o f        d e a t h               s h o u l d                        b e           i m p o s e d .                                               T h e                f i r s t                   i d e n t i f y i n g

 2   f a c t o r                   l i s t e d                      b y       t h e             C o u r t                i s               t h e                  m e a n s                          o f          d e a t h .                                I n     t h i s            c a s e ,

 3   t h e           m e a n s                   o f            d e a t h              w a s            a        h a n d g u n ,                                  u n d o u b t e d l y                                           t h e                m o s t          c o m m o n l y

 4   u s e d             i n s t r u m e n t                               o f        h o m i c i d e .                                    U s e                  o f                  t h i s                w e a p o n                        d o e s             n o t          w e i g h        f o r

 5   o r          a g a i n s t                        c u l p a b i l i t y .                                   T h e                m a n n e r                             o f              d e a t h                    w a s                s e v e r a l                    s h o t s       i n t o

 6   t h e           v i c t i m ’ s                            l e g         i n f l i c t i n g                             i n j u r i e s                                          w h i c h                  c a u s e d                          h i m         t o          b l e e d       t o

 7   d e a t h                   i n          a p p r o x i m a t e l y                                 1 5            m i n u t e s                              a f t e r                          l o s i n g                        c o n s c i o u s n e s s                           i n

 8   a b o u t                   f i v e               m i n u t e s .                          B a s e d                o n               t h e i r                          v e r d i c t                               o f           p r e m e d i t a t i o n                           a n d

 9   t o r t u r e ,                          t h e             j u r y            a p p a r e n t l y                                c o n c l u d e d                                        t h a t                    t h e               d e f e n d a n t

10   i n t e n t i o n a l l y                                     s h o t            t h e             v i c t i m                        s e v e r a l                                    t i m e s                     i n           o n e                l e g      w i t h           t h e

11   e x p e c t a t i o n                                t h a t             h e          w o u l d                   s u f f e r                        a s                 h e              d i e d .                          T h i s                    m e a n s            o f     d e a t h

12   a n d           t h e               d u r a t i o n                      o f          s u f f e r i n g                               i s            n o t                        e x t r a o r d i n a r y .                                                 T h e          m o t i v a t i o n

13   f o r           t h e               s h o o t i n g                      i s          n o t            e n t i r e l y                               c l e a r .                                       S o           f a r               a s            t h e      r e c o r d

14   r e f l e c t s ,                           t h e             d e f e n d a n t                        a n d             t h e                 v i c t i m                                w e r e                    s t r a n g e r s                          t o          e a c h

15   o t h e r .                         T h e            d e f e n d a n t                        o b v i o u s l y                                t o o k                            o f f e n s e                        t o               t h e            v i c t i m ’ s

16   i n q u i r y                       a s           t o         w h y           t h e           d e f e n d a n t                                a n d                     o t h e r s                         w e r e                     t r y i n g               t o         e x t r i c a t e

17   a n o t h e r                       s t r a n g e r                      f r o m              a        l o c k e d                           c a r .                              T h i s                a p p a r e n t l y                                  w a s          t h e

18   p r o v o c a t i o n                                f o r           t h e            o f f e n s e ,                            a s           t h e r e                               i s             n o           o t h e r                   r e a s o n a b l e

19   e x p l a n a t i o n                                f o r           t h e            s h o o t i n g .                                      T h e                p l a c e                            o f           d e a t h                   w a s          t h e          p a r k i n g

20   l o t           o f           a n           a p a r t m e n t                         c o m p l e x                      i n                 S o u t h                            M e m p h i s ,                            a           l o c a t i o n                     a t     w h i c h

21   u n l a w f u l                          a c t i v i t y ,                       i n c l u d i n g                               d r u g                     d e a l i n g ,                                 d i c e                     g a m e s ,               r o b b e r y ,


                         4
                           T     h e          f a c     t o     r s       t o      b e         c o n    s i     d e    r e    d           u n     d e     r           t h      e            m a     j o      r i t    y       o       p i     n i     o n       a r e     t h e
     a   g   g   r a v   a t      i n     g      a n     d       m i    t i g a     t i    n    g c      i r     c u    m s       t   a    n c     e s        ,        t h         e         m e     a n      s o         f d          e a     t h     ,      t h e     m a n n e r o f
     d   e   a   t h ,       t    h e          m o t     i v     a t    i o n       f o    r      t h    e       k i    l l       i   n    g ,        t       h   e       l        a    c    e       o f        d e       a t h        ,       t h     e      s i m i   l a r i t y o f
     t   h   e     v i   c t      i m     s    ’ c       i r     c u    m s t a     n c    e    s i      n c     l u    d i       n   g       a    g e        ,        p h         y    s    i c     a l        a n       d m          e n     t a     l      c o n d   i t i o n s , t h e
     v   i   c   t i m   s ’         t    r    e a t     m e     n t       d u r    i n    g      t h    e       k i    l l       i   n    g ,        t       h   e       a        b    s    e n     c e        o r         p r        e s     e n     c e       o f
     p   r   e   m e d   i t      a t     i    o n ,        t    h e       a b s    e n    c    e o      r       p r    e s       e   n    c e        o       f        p r         o    v    o c     a t      i o n       , t          h e        a    b s    e n c e       o r      p r e s e n c e
     o   f       j u s   t i      f i     c    a t i     o n     ,      t h e       i n    j    u r y       t    o      a n       d        e f     f e        c   t    s           o    n       n    o n      d e c       e d e        n t        v    i c    t i m s   ,     t    h e
     d   e   f   e n d   a n      t ’     s      p r     i o     r      c r i m     i n    a    l r      e c     o r    d         o   r       p    r i        o   r       c        r    i    m i     n a      l a         c t i        v i     t y     ,      t h e     d   e f    e n d a n t ’ s
     a   g   e   , r     a c      e ,          a n d        g    e n    d e r ,        t   h    e d      e f     e n    d a       n   t    ’ s        m       e   n    t a         l    ,       e    m o      t i o       n a l           o    r       p h    y s i c   a   l
     c   o   n   d i t   i o      n ,          t h e        d    e f    e n d a     n t    ’    s i      n v     o l    v e       m   e    n t        o       r        r o         l    e       i    n        t h e         m u        r d     e r     ,      t h e     d   e f    e n d a n t ’ s
     c   o   o   p e r   a t      i o     n      w i     t h        a   u t h o     r i    t    i e s    ,       t h    e         d   e    f e     n d        a   n    t ’         s         r e     m o      r s e       , t          h e        d    e f    e n d a   n   t ’    s
     k   n   o   w l e   d g      e       o    f h       e l     p l    e s s n     e s    s      o f       v    i c    t i       m   (    s )     ,          a   n    d           t    h    e       d e      f e n       d a n        t ’     s       c a    p a c i   t   y      f o r
     r   e   h   a b i   l i      t a     t    i o n     .          M   a j o r     i t    y      o p    i n     i o    n         a   t       _    _ _        _   _       [        s    l    i p        o     p .         a t          p p     .       2 5    - 2 6 ]   .




                                                                                                                                                    - 7 -
 1   a s s a u l t ,       a n d         p u b l i c            d r u n k e n n e s s ,                w a s        n o t        u n e x p e c t e d              a n d         a t      w h i c h

 2   t h e     v i c t i m         c o u l d            r e a s o n a b l y             e x p e c t          t h e          p o s s i b i l i t y            o f         v i o l e n c e .

 3   T h e     v i c t i m         w a s        a       y o u n g         a d u l t          w i t h       n o      r e m a r k a b l e              p h y s i c a l               o r      m e n t a l

 4   c o n d i t i o n s .               T h e          j u r y       f o u n d         p r e m e d i t a t i o n .                       T h e r e        o b v i o u s l y                w a s             n o

 5   j u s t i f i c a t i o n               f o r        t h e       c r i m e .

 6

 7                               T h e         d e f e n d a n t              h a d         c o m m i t t e d             s o m e        s e r i o u s           o f f e n s e s                a s       a

 8   j u v e n i l e       b u t         h a d          n o     c r i m i n a l              r e c o r d         a s       a n      a d u l t .            H e      w a s         a      1 9 - y e a r -

 9   o l d     m a l e     a t         t h e        t i m e         t h e       o f f e n s e          w a s        c o m m i t t e d .                T h e r e           i s        n o

10   e v i d e n c e       o f         t h e        d e f e n d a n t ’ s               m e n t a l          o r       e m o t i o n a l             c o n d i t i o n s                 b e y o n d

11   t h a t     e v i d e n c e d              b y       h i s       c r i m i n a l              a c t s .           H i s        p h y s i c a l          c o n d i t i o n                    d o e s

12   n o t     a p p e a r         i n       t h e        r e c o r d ,           o t h e r          t h a n        h e       w a s       a b l e      t o        f i r e         t h e           w e a p o n

13   a n d     r u n     a t       a     m o d e r a t e              r a t e         o f      s p e e d .             T h e        d e f e n d a n t             w a s         t h e       s o l e

14   p e r p e t r a t o r             o f      t h e         o f f e n s e .                H e     v o l u n t a r i l y                s u r r e n d e r e d                 t o      t h e

15   p o l i c e       a n d       g a v e          a     f u l l         s t a t e m e n t            o f       t h e        e v e n t s        w h i c h          t r a n s p i r e d                       a t

16   t h e     t i m e     t h e         o f f e n s e s              w e r e         c o m m i t t e d .                  H e      h a d      f u l l       k n o w l e d g e                    t h a t

17   w h e n     t h e     f i n a l            s h o t s           w e r e       f i r e d          t h e       v i c t i m          w a s      c o m p l e t e l y                  h e l p l e s s .

18   H o w e v e r ,       h e         i n s i s t e d              a t     t r i a l          t h a t       h e       d i d        n o t      i n t e n d          t o         k i l l           t h e

19   v i c t i m .         T h e         e v i d e n c e              w o u l d         s u g g e s t            t h a t         t h e      d e f e n d a n t              m i g h t              b e

20   r e h a b i l i t a t e d ,                t h o u g h           t h e r e         i s        l i t t l e         d i r e c t          e v i d e n c e              o n      t h a t

21   i s s u e .

22

23                               T h i s           p r o o f        s h o w s         t h a t        t h e         d e f e n d a n t           i s       n o t       a         p r o d u c t i v e

24   c i t i z e n ,       t h a t           h e        w a s       e n g a g e d            i n     t h e       c o m m o n          t h o u g h          i l l e g a l              b u s i n e s s

25   o f     d r u g s ,       t h a t          h e       i s       c a p a b l e            o f     p r e c i p i t o u s                d e a d l y        v i o l e n c e ,                    a n d

26   t h a t     h e ,     i n         s h o r t ,            i s     a     s y m p t o m            a s     w e l l          a s     a n      i n s t r u m e n t                o f       a

27   v i o l e n t       s o c i e t y .




                                                                                                     - 8 -
 1                               H o w e v e r ,            t h i s         p r o o f         a s s e s s e d          a c c o r d i n g              t o         t h e       m a j o r i t y ’ s

2    i d e n t i f y i n g          f a c t o r s            d o e s         n o t      d e m o n s t r a t e             t h a t         t h e         d e f e n d a n t               i s

3    a m o n g     t h e       w o r s t        m u r d e r e r s .                   A l t h o u g h          e v e r y          m u r d e r           i s         m o r a l l y

4    r e p r e h e n s i b l e            a n d       s o c i a l l y             d e s t r u c t i v e ,               t h e       p r o o f           d o e s           n o t       s h o w

 5   t h i s     d e f e n d a n t          “ t o       p o s s e s s             t h e        c h a r a c t e r i s t i c s                m o s t           r e p u l s i v e               t o

 6   s o c i e t y ’ s         s e n s e        o f     d e c e n c y ,               a n d      m o s t       d e s t r u c t i v e              t o         t h e           v e r y       f a b r i c

 7   o f     s o c i e t y . ”            S t a t e          v .      H o w e l l ,            8 6 8     S . W . 2 d          2 3 8 ,       2 7 2           ( T e n n .             1 9 9 3 )

8    ( R e i d ,       J . ,      c o n c u r r i n g ) .                    T h e      f a c t s        a n d       c i r c u m s t a n c e s                      o f       t h e

9    “ c o m p a r a b l e ”           c a s e s        r e l i e d             u p o n        b y     t h e     m a j o r i t y            a r e           s i g n i f i c a n t l y

10   m o r e     e g r e g i o u s          t h a n          i n      t h i s         c a s e .          I n     S t a t e          v .     V a n           T r a n ,           8 6 4       S . W . 2 d

11   4 6 5     ( T e n n .        1 9 9 3 ) ,         t h e        e l d e r l y          v i c t i m          w a s      k i l l e d         e x e c u t i o n - s t y l e .

12   I n     b o t h     S t a t e        v .     M c N i s h ,              7 2 7      S . W . 2 d          4 9 0      ( T e n n .         1 9 8 7 ) ,               a n d         S t a t e       v .

13   B a r b e r ,       7 5 3      S . W . 2 d         6 5 9         ( T e n n .         1 9 8 8 ) ,          t h e      e l d e r l y           v i c t i m s                 w e r e

14   k i l l e d       w i t h      m u l t i p l e             b l o w s         t o     t h e i r          h e a d s .            I n     S t a t e               v .       H e n l e y ,         7 7 4

15   S . W . 2 d       9 0 8      ( T e n n .         1 9 8 9 ) ,            t h e      v i c t i m s ,          a n      e l d e r l y           c o u p l e ,                 w e r e       s h o t .

16   T h e     h u s b a n d        w a s       k i l l e d ,           b u t         t h e      w i f e       w a s      s t i l l         a l i v e               w h e n         t h e

17   d e f e n d a n t         p o u r e d        g a s o l i n e               o n     h e r        a n d     s e t      t h e       h o u s e             o n       f i r e .             S h e

18   d i e d     o f     b u r n s        a n d       s m o k e         i n h a l a t i o n .                  I n      t h e       p r e s e n t             c a s e ,             t h e

19   t w e n t y - y e a r - o l d              v i c t i m           w a s       s h o t        i n     t h e       l e g .          T h e       m a n n e r                 o f     d e a t h

20   a n d     a g e     o f      t h e     v i c t i m s             i n       V a n     T r a n ,          M c N i s h ,          B a r b e r ,             a n d           H e n l e y       a r e

21   c l e a r l y       d i s t i n g u i s h a b l e .                        I n     S t a t e        v .     C o o p e r ,            7 1 8         S . W . 2 d             2 5 6       ( T e n n .

22   1 9 8 6 ) ,       t h e      d e f e n d a n t             h a d        t h r e a t e n e d             a n d      s t a l k e d         t h e           v i c t i m ,             h i s

23   w i f e ,     f o r       s o m e      t i m e          b e f o r e          t h e        m u r d e r .            I n       t h e     p r e s e n t                 c a s e ,         t h e

24   v i c t i m       w a s      k i l l e d         w h e n         h e       a p p a r e n t l y            i n t e r r u p t e d              a         r o b b e r y             i n

25   p r o g r e s s .            T h e     m o t i v a t i o n                 f o r     t h e        k i l l i n g          i n     C o o p e r             i s

26   d i s t i n g u i s h a b l e .                  I n       S t a t e         v .     T a y l o r ,          7 7 1        S . W . 2 d         3 8 7             ( T e n n .         1 9 8 9 ) ,

27   t h e     d e f e n d a n t ,          w h i l e           i n c a r c e r a t e d ,                k i l l e d          a     g u a r d           w i t h           a     k n i f e .




                                                                                                 - 9 -
 1   T h e     d e a t h         s e n t e n c e           w a s     i m p o s e d             b a s e d            o n       f o u r       a g g r a v a t i n g

 2   c i r c u m s t a n c e s :                 t h e       d e f e n d a n t               w a s        p r e v i o u s l y               c o n v i c t e d              o f      o n e       o r

3    m o r e     v i o l e n t           f e l o n i e s ;           t h e           m u r d e r          w a s       e s p e c i a l l y             h e i n o u s ,               a t r o c i o u s

4    o r     c r u e l ;         t h e      d e f e n d a n t              w a s       i n     l a w f u l            c o n f i n e m e n t                 w h e n        h e      c o m m i t t e d

5    t h e     m u r d e r ;           a n d     t h e       v i c t i m             w a s     a      c o r r e c t i o n s                 e m p l o y e e .                 T e n n .         C o d e

6    A n n .     §     3 9 - 2 - 2 0 3 ( i ) ( 2 ) ,                 ( 5 ) ,           ( 8 ) ,        &       ( 9 )        ( 1 9 8 2 )        ( r e p e a l e d ) .                   I n       t h e

7    p r e s e n t         c a s e ,        t h e       j u r y      f o u n d             o n l y        o n e       a g g r a v a t i n g                 c i r c u m s t a n c e :

8    t h e     m u r d e r          w a s      e s p e c i a l l y               h e i n o u s ,             a t r o c i o u s              o r     c r u e l .            T e n n .          C o d e

 9   A n n .     §     3 9 - 1 3 - 2 0 4 ( i ) ( 5 )                 ( 1 9 9 1 ) .                 T h e        n a t u r e           o f     t h e         c r i m e         i n     T a y l o r ,

10   a s     r e f l e c t e d           i n     t h e       a g g r a v a t i n g                  c i r c u m s t a n c e s                 s u p p o r t i n g                 t h e       d e a t h

11   p e n a l t y ,         a r e       u n q u e s t i o n a b l y                   d i s t i n g u i s h a b l e .

12

13                                 C i t i n g         S t a t e         v .       R a m s e y ,            8 6 4         S . W . 2 d       3 2 0 ,         3 2 8         ( M o .         b a n c

14   1 9 9 3 ) ,       t h e        m a j o r i t y          h o l d s           t h a t       " [ i ] f            t h e       c a s e ,         t a k e n         a s       a     w h o l e ,         i s

15   p l a i n l y         l a c k i n g         i n       c i r c u m s t a n c e s                  c o n s i s t e n t               w i t h       t h o s e            i n      s i m i l a r

16   c a s e s       i n     w h i c h         t h e       d e a t h           p e n a l t y          h a s         b e e n       i m p o s e d ,               t h e      s e n t e n c e            o f

17   d e a t h       i n     t h e       c a s e        b e i n g          r e v i e w e d            i s       d i s p r o p o r t i o n a t e . "                           M a j o r i t y

18   O p i n i o n         a t      _ _ _ _ _       [ s l i p        o p .           a t     2 2 ,        l i n e s           1 8 - 2 1 ] .           A p p l y i n g               t h a t

19   s t a n d a r d ,           t h e      s e n t e n c e          o f         d e a t h          i n       t h i s         c a s e       i s     d i s p r o p o r t i o n a t e .

20

21                                 N o t w i t h s t a n d i n g                   t h e     m a j o r i t y ' s                a t t e m p t             t o     d i s t i n g u i s h

22   t h e     c a s e s         i t     r e v i e w e d           i n         w h i c h       t h e          j u r y         d e c l i n e d         t o         i m p o s e         t h e

23   d e a t h       p e n a l t y ,           t h o s e       c a s e s             s h a r e        m o r e         s i m i l a r i t i e s                   t h a n       d i f f e r e n c e s

24   w i t h     t h e       p r e s e n t          c a s e .              A s       i n     t h i s          c a s e ,         t h e r e         w a s         n o t h i n g

25   e x t r a o r d i n a r y              a b o u t        t h e         m a n n e r         o f        d e a t h ,           t h e       m o t i v a t i o n               f o r        t h e

26   k i l l i n g ,         o r       t h e     v i c t i m s '               c i r c u m s t a n c e s ,                    a n d     t h e       d e f e n d a n t s               w e r e

27   y o u n g       a n d       h a d      m i n o r        p r i o r           c r i m i n a l              r e c o r d s .




                                                                                                   - 1 0 -
 1                                 T h e         c i r c u m s t a n c e s            o f         t h i s       c a s e         a r e         c o n s i s t e n t             w i t h       t h o s e

 2   s i m i l a r       c a s e s           i n      w h i c h         t h e     s e n t e n c e             w a s       l i f e         i m p r i s o n m e n t                 o r       l i f e

 3   w i t h o u t       p a r o l e .                C o n s i d e r a t i o n               o f       t h e       i d e n t i f y i n g                  f a c t o r s          p r o v i d e d

 4   b y     t h e     m a j o r i t y              p o i n t       t o     t h r e e         s p e c i f i c             s i m i l a r            l i f e         c a s e s

 5   i n v o l v i n g         a       s e n s e l e s s            k i l l i n g           ( w i t h         n o t h i n g             u n u s u a l            a b o u t        t h e

 6   m a n n e r       o f     d e a t h )            o f     a     v i c t i m         w h o         h a d      n o      p r i o r            r e l a t i o n s h i p              w i t h         t h e

 7   d e f e n d a n t         a n d         w h o      w a s       n o t       p a r t i c u l a r l y                v u l n e r a b l e                b e c a u s e           o f       a g e       o r

 8   d i s a b i l i t y .                 I n      t w o     o f       t h e     c a s e s ,           t h e       S t a t e           d i d      n o t         e v e n       s e e k          t h e

 9   d e a t h       p e n a l t y .

10

11                             I n         S t a t e        v .     W i l l i a m           D a r n e l l           C h r i s t i a n ,                  [ N O       N U M B E R          I N

12   O R I G I N A L ] ,             ( T e n n .         C r i m .        A p p . ,         a t       N a s h v i l l e ,               A p r .       2 8 ,        1 9 8 9 ,        a p p .

13   d e n i e d       ( T e n n .           A u g .        7 ,     1 9 8 9 ) ,         t h e         2 1 - y e a r - o l d               d e f e n d a n t              s h o t        t h e       2 6 -

14   y e a r - o l d         v i c t i m            a f t e r       a     m i n o r         a l t e r c a t i o n                 a t     a      n i g h t c l u b .                T h e

15   d e f e n d a n t ' s             b r o t h e r          b e c a m e         u p s e t           w h e n       t h e         v i c t i m         a s k e d          h i m      t o         m o v e

16   b e c a u s e       h e         w a s        b l o c k i n g         t h e       v i c t i m ' s             w i f e ' s           v i e w       o f        t h e     s t a g e .

17   L a t e r ,       w h e n         t h e        v i c t i m         a n d     h i s       w i f e         w e r e       d a n c i n g ,                t h e      d e f e n d a n t

18   s t o o d       b e s i d e           t h e m       a n d      p u s h e d         t h e         v i c t i m .               A f t e r         t h e        v i c t i m        p u s h e d

19   b a c k ,       t h e     d e f e n d a n t              p u l l e d         o u t       a n       a u t o m a t i c               p i s t o l          a n d       s h o t        t h e

20   v i c t i m       i n     t h e         c h e s t .            T h e       v i c t i m           w a s       u n a r m e d .                T h e       d e f e n d a n t              h a d

21   t h r e e       p r i o r         c o n v i c t i o n s :                  r a p e ,           s e c o n d        d e g r e e             b u r g l a r y ,           a n d

22   b u r g l a r y         o f       a n        a u t o .         T h e       d e f e n d a n t             h a d       a n       e l e v e n t h              g r a d e        e d u c a t i o n

23   a n d     t h e r e       w a s         n o      e v i d e n c e           o f     p s y c h o l o g i c a l                   p r o b l e m s .                 T h e       d e f e n d a n t

24   w a s     d r i n k i n g             a t      t h e     t i m e       o f       t h e         o f f e n s e .               T h e        d e f e n d a n t           w a s

25   c o n v i c t e d         o f         p r e m e d i t a t e d              f i r s t           d e g r e e        m u r d e r .                T h e        S t a t e        d i d         n o t

26   s e e k     t h e       d e a t h            p e n a l t y .

27




                                                                                                  - 1 1 -
 1                                 I n         S t a t e        v .       J a c k       L a y n e           B e n s o n ,           B e d f o r d           C i r c u i t           N o .         1 3 9 6 4

 2   ( N o v .       1 2 ,     1 9 9 6 ) ,              t h e         3 1 - y e a r - o l d               d e f e n d a n t             r o b b e d          t h e      2 0 - y e a r - o l d

 3   v i c t i m       o f     h i s            w a l l e t           a n d     t h e n           s t a b b e d         h i m        m u l t i p l e           t i m e s        i n         t h e

 4   c h e s t .         T h e           d e f e n d a n t              h a d       s e v e r a l            p r i o r        c o n v i c t i o n s ,                 i n c l u d i n g

 5   a g g r a v a t e d             b u r g l a r y ,                r e c e i v i n g             s t o l e n         p r o p e r t y ,             c a r r y i n g           a

 6   c o n c e a l e d         w e a p o n ,               a n d        p o s s e s s i o n               o f      d r u g s .             T h e      d e f e n d a n t               h a d        a n

 7   e l e v e n t h         g r a d e             e d u c a t i o n            a n d       t h e r e           w a s       n o      e v i d e n c e           o f      p s y c h o l o g i c a l

 8   p r o b l e m s .               T h e         d e f e n d a n t            h a d       a       h i s t o r y           o f      d r u g       a n d       a l c o h o l            a b u s e ,

 9   b u t     t h e r e       w a s            n o     e v i d e n c e             t h a t         h e      w a s      u n d e r          t h e      i n f l u e n c e              d u r i n g

10   t h e     k i l l i n g .                  T h e      d e f e n d a n t             w a s        c o n v i c t e d              o f      f e l o n y         m u r d e r           a n d

11   e s p e c i a l l y             a g g r a v a t e d                r o b b e r y .               T h e        S t a t e         d i d      n o t        s e e k      t h e         d e a t h

12   p e n a l t y .

13

14                             I n         t h e        t h i r d           c a s e ,           S t a t e       v .     T o r r a n c e            J o h n s o n ,            S h e l b y

15   C o u n t y       C r i m i n a l                C o u r t         [ N O       C A S E         N U M B E R         O N       R U L E       1 2     R E P O R T ] ( S e n t e n c e

16   i m p o s e d       J a n .           1 1 ,        1 9 9 7 ) ,           t h e      4 4 - y e a r - o l d                v i c t i m          w a s        s h o t       i n       t h e

17   c h e s t       a n d     t h r o a t              w h i l e           s h e     w a s         a t      a n      A T M .           T h e      j u r y        f o u n d           a s     t h e

18   o n l y     a g g r a v a t i n g                  c i r c u m s t a n c e                   t h a t       t h e       d e f e n d a n t           h a d         p r i o r

19   c o n v i c t i o n s .                    H o w e v e r ,             t h e     R u l e         1 2       r e p o r t          a l s o       i n d i c a t e s            t h a t            t h e

20   m i t i g a t i n g             c i r c u m s t a n c e                  o f     n o         s i g n i f i c a n t              p r i o r        c r i m i n a l           h i s t o r y

21   w a s     r a i s e d           b y        t h e      e v i d e n c e .                T h e r e           w a s       n o      e v i d e n c e            t h a t       t h e

22   d e f e n d a n t         w a s            u n d e r         t h e       i n f l u e n c e              o f      d r u g s         o r     a l c o h o l           a t     t h e         t i m e

23   o f     t h e     o f f e n s e .                  T h e r e           w a s     n o         c o - d e f e n d a n t .                   T h e r e         i s     n o     d a t a

24   c o n c e r n i n g             t h e         d e f e n d a n t .                A p p a r e n t l y ,                 t h e       r e p o r t          w a s      m i x e d           u p       w i t h

25   a n o t h e r       o n e           b e c a u s e            t h e       d e f e n d a n t              d a t a        r e f e r s         t o     a       d i f f e r e n t

26   p e r s o n .           I t         i s       u n c l e a r            f r o m      t h e        R u l e         1 2     r e p o r t          w h e t h e r          t h e

27   d e f e n d a n t         w a s            c o n v i c t e d             o f     p r e m e d i t a t e d                 o r       f e l o n y          m u r d e r .              T h e




                                                                                                     - 1 2 -
 1   S t a t e     s o u g h t          t h e       d e a t h     p e n a l t y ,          b u t      t h e         j u r y     i m p o s e d         a     s e n t e n c e         o f

 2   l i f e     w i t h o u t          t h e       p o s s i b i l i t y           o f    p a r o l e .

 3

 4                             I       w o u l d      f i n d     t h a t         t h e       p r o o f       i n     t h i s     c a s e         d o e s         n o t   s h o w

 5   t h a t     t h e     s e n t e n c e            o f   d e a t h       i s       n o t       d i s p r o p o r t i o n a t e               t o       t h e       p e n a l t y

 6   i m p o s e d       i n       s i m i l a r        c a s e s ,     c o n s i d e r i n g             t h e         n a t u r e       o f      t h e      c r i m e         a n d

 7   t h e     d e f e n d a n t .              I     w o u l d     t h e r e f o r e             r e m a n d         t h e     c a s e     t o       t h e         t r i a l

 8   c o u r t     f o r       t h e       i m p o s i t i o n        o f     a       s e n t e n c e           o f     l i f e     i m p r i s o n m e n t               o r     l i f e

 9   i m p r i s o n m e n t            w i t h o u t       p a r o l e .

10

11                                                                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
12                                                                                                  R e i d , J .
13




                                                                                          - 1 3 -